Affirmed and Memorandum Opinion filed August 24, 2006







Affirmed
and Memorandum Opinion filed August 24, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00944-CR
NO. 14-05-00945-CR
____________
 
TORRENCE SAMUELS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District
Court
Harris County, Texas
Trial Court Cause Nos.
1003740 & 1004554
 

 
M E M O R A N D U M   O P I N I O N




After a
jury trial, appellant was found guilty of the offenses of aggravated sexual
assault of a child and compelling prostitution.  On September 2, 2005, the
trial court sentenced appellant in trial court cause number 1003740 to
confinement for 99 years in the Institutional Division of the Texas Department
of Criminal Justice.  Also on September 2, 2005, the trial court sentenced
appellant in trial court cause number 1004554 to confinement for 30 years in
the Institutional Division of the Texas Department of Criminal Justice.  The
two sentences were ordered to run concurrently.  Appellant filed a notice of
appeal from each sentence.
Appellant=s appointed counsel filed a brief in
which he concludes the appeals are wholly frivolous and without merit. The
brief meets the requirement of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate records and file a pro se response.  See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991).  On May 25,
2006, appellant filed a pro se response.
We have
carefully reviewed the records, counsel=s brief, and the issues raised by
appellant, and we agree the appeals are wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the brief
would add nothing to the jurisprudence of the state.
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
24, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).